Ireland, J.
(concurring). I agree with the majority that the record does not support the conclusion that the judge committed *56an abuse of discretion by refusing to conduct individual voir dire of the potential jurors. Therefore, I concur in the conclusion the court reaches today.
In reviewing a judge’s ruling for abuse of discretion, an appellate court is only to consider that which was before the judge when the ruling was made. As the majority notes, we cannot expect judges to be “clairvoyant” and predict what extraneous issues may arise as the trial unfolds.1 The Appeals Court considered trial testimony in reaching its conclusion that the trial judge abused her discretion. See Commonwealth v. La-Faille, 46 Mass. App. Ct. 144, 148-149 (1999). As this testimony was not before the judge when she made her ruling, it should not have been considered in reviewing that ruling.
The dissent argues that comments made by prospective jurors to the judge at sidebar during voir dire should have caused the judge to reconsider her decision not to question individually the venire about racial bias. During voir dire, three prospective jurors told the judge at sidebar that they might be biased. On race-based grounds one indicated that she would be biased in. favor of the defendant, and another indicated that she would be biased against the defendant. A third prospective juror said that the defendant was “scum.” From the standpoint of an appellate court reviewing the record of this case, there is no way to know if this “scum” comment was a racially motivated one. This is especially true in light of the fact that we do not know the race of the declarant. The comments of these prospective jurors, while warranting their dismissal from the panel, are insufficient to compel the conclusion that on hearing them the judge was required to question individually the remaining members of the venire.
While I agree with the conclusion we reach today, I write separately because I believe that in cases of serious interracial violence, such as this one, where a defendant specifically requests individual voir dire regarding potential juror prejudice, the judge should conduct such an inquiry, and that should be the rule in future cases.2 General Laws c. 234, § 28, vests judges with discretionary power to determine when to examine the ve-*57nire individually. However, we have required individual questioning of jurors for cases that involve certain types of interracial violence because they are so likely to evoke racial prejudice. See Commonwealth v. Young, 401 Mass. 390, 398 (1987) (interracial murder); Commonwealth v. Hobbs, 385 Mass. 863, 873 (1982) (interracial sexual offenses against children); Commonwealth v. Sanders, 383 Mass. 637, 640-641 (1981) (interracial rape). I believe that the time has come to expand this rule to recognize that cases of serious interracial violence are highly likely to evoke “considerations which may cause a decision or decisions to be made in whole or in part upon issues extraneous to the case,” G. L. c. 234, § 28, and therefore, “inherently call for individualized questioning of potential jurors, if the defendant so requests.” Commonwealth v. Seguin, 421 Mass. 243, 248 (1995), cert. denied, 516 U.S. 1180 (1996).
Mandating individual voir dire in these types of cases would effectively implement the statutory purpose set forth in G. L. c. 234, § 28, ensuring that jurors are truly indifferent. “Racial prejudice may be either blatant and easy to detect or subtle and therefore more difficult to discern.” State v. Williams, 113 N.J. 393, 428 (1988). Whichever form it takes, the fair and proper administration of justice commands that steps be taken to remove this improper influence from the jury panel. The judge below questioned the venire as a whole regarding potential racial prejudice. While some individuals may raise their hands on such prompting and come forward to announce to the judge that they are prejudiced, common sense dictates that many potential jurors harboring such views will not be so publicly forthcoming. See generally Developments in the Law — Race and the Criminal Process, 101 Harv. L. Rev. 1472, 1583-1584 (1988) (“In a public setting, few are likely to admit to being prejudiced. Others may not admit to prejudice in this situation because they want to serve on the jury. [Ejven honest potential jurors may not be aware of their own biases. As racial prejudice becomes more subtle and less conscious . . . more extensive voir dire [is] necessary”); Poulin, The Jury: The Criminal Justice System’s Different Voice, 62 U. Cin. L. Rev. 1377, 1428-1430 (1994) (“The questioning on voir dire is generally conducted in the presence of other members of the venire, caus*58ing concern that jurors will be reluctant to speak freely and candidly. The circumstances encourage the prospective juror to claim that he or she will judge the case fairly”). We should recognize the need to seek out and remove this often elusive “impaired objectivity” in the context of racial prejudice, as we have in the context of sexual assaults. See Commonwealth v. Flebotte, 417 Mass. 348, 355-356 (1994) (“Individual voir dire of [venire to encourage potential jurors who were victims of sexual assault to be forthcoming] would further assist the judge in uncovering signs of impaired objectivity”). Because many people will seek to avoid publicly drawing attention to these hidden biases, the goal of § 28 cannot be effectively attained absent such individualized questioning.
A jury panel free of any bias against the defendant is essential to the operation of a fair trial. See Aldridge v. United States, 283 U.S. 308, 315 (1931). Recognizing the great importance of this issue, we have previously opined that, “when a motion that prospective jurors be interrogated as to possible prejudice is presented, we believe the trial judge should grant that motion.” Commonwealth v. Lumley, 367 Mass. 213, 216 (1975). Requiring individual voir dire in cases of major interracial violence is a logical and reasonable step toward removing these improper influences from the jury panel.
I recognize that this requirement will impose an added burden on trial judges. But weighed in the balance, that burden is a reasonable price to pay to ensure that defendants are provided that to which all citizens of the Commonwealth are entitled — a fair and impartial jury. .

Had the record disclosed what was discussed at the unrecorded lobby-conference, my conclusion may have been different. However, as the majority notes, the record sheds no light on what was said at this conference.


Even if the court were to adopt the rule I propose, it would only be given prospective effect and I would, therefore, still agree with the conclusion the *57court reaches today. See Commonwealth v. Young, 401 Mass. 390, 398 (1987) (role applied only to future cases); Commonwealth v. Hobbs, 385 Mass. 863, 873 (1982) (same); Commonwealth v. Sanders, 383 Mass. 637 (1981) (same).